FILED
                             NOT FOR PUBLICATION                            APR 13 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SUJAI SUWANDA,                                   No. 08-70924

               Petitioner,                       Agency No. A078-020-252

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Sujai Suwanda, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review de novo questions of law and review for

substantial evidence factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056

(9th Cir. 2009). We deny the petition for review.

      The record does not compel the conclusion that Suwanda established

changed or extraordinary circumstances sufficient to excuse the delay in filing his

asylum application. See 8 C.F.R. § 1208.4(a); Toj-Culpatan v. Holder, 612 F.3d

1088, 1090-92 (9th Cir. 2010) (per curiam); Ramadan v. Gonzales, 479 F.3d 646,

657-58 (9th Cir. 2007) (per curiam). Accordingly, Suwanda’s asylum claim fails.

      The record also does not compel the conclusion that Suwanda suffered past

persecution based on the one beating, unfulfilled threats, and harassment that he

experienced in Indonesia. See Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir.

2003); Wakkary, 558 F.3d at 1059-60. Further, the record does not compel the

conclusion that Suwanda demonstrated a clear probability of future persecution in

Indonesia. See Hoxha, 319 F.3d at 1184-85. Accordingly, Suwanda’s withholding

of removal claim fails.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Suwanda failed to establish a likelihood of torture by or at the instigation

of or with the consent or acquiescence of a public official or other person acting in




                                          2                                    08-70924
an official capacity if returned to Indonesia. See Arteaga v. Mukasey, 511 F.3d

940, 948-49 (9th Cir. 2007).

      PETITION FOR REVIEW DENIED.




                                         3                                   08-70924